Exhibit 99.1 Century Aluminum Reports Second Quarter 2010 Earnings MONTEREY, CA.July 27, 2010 Century Aluminum Company (NASDAQ:CENX) reported net earnings of $5.1 million ($0.05 per basic and diluted share) for the second quarter of 2010. Reported second quarter results were positively impacted by a mark-to-market gain on forward contracts of $9.3 million primarily related to LME price protection options. Cost of sales for the quarter included a $16.0 million charge for the portion of power costs at Hawesville payable by the previous power supplier per the terms of the power agreements and a $7.0 million charge for lower of cost or market inventory adjustments. In the second quarter of 2009, the company reported a net loss of $107.1 million ($1.45 per basic and diluted share). Reported second quarter results were negatively impacted by an impairment loss of $73.2 million related to the divestiture of the Gramercy Alumina LLC and St. Ann Bauxite Ltd. joint ventures and a charge of $9.2 million related to ongoing costs associated with the production curtailments at the Ravenswood, WV and Hawesville, KY primary aluminum smelters.Lower of cost or market inventory adjustments of $26.9 million favorably impacted the quarterly results. Recent highlights included: • Cash provided by operating activities was $50.5 million for the quarter; cash and cash equivalents increased to $256.3 million as of June 30, 2010. • Negotiations are progressing on a new labor contract for the Hawesville, KY smelter. • The $100 million revolving credit facility was refinanced with a generally similar facility maturing in 2014. • Nordural continues to prepare for a restart of major construction activities at its greenfield project site near Helguvik, Iceland. Sales in the second quarter of 2010 were $287.9 million, compared with $189.2 million in the second quarter of 2009.Shipments of primary aluminum for the quarter totaled 144,580 tonnes compared with 145,693 tonnes in the year-ago quarter. For the first half of 2010, the company reported net income of $11.5 million ($0.11 per basic and diluted share).First half results were positively impacted by a mark-to-market gain on forward contracts of $7.3 million primarily related to LME price protection options. Cost of sales for the six month period included a $31.5 million charge for the portion of power costs at Hawesville payable by the previous power supplier per the terms of the power agreements and a $6.9 million charge for lower of cost or market inventory adjustments. This result compares with a net loss of $221.8 million ($3.20 per basic and diluted share) in the first half of 2009, which included a charge of $33.5 million for costs associated with production curtailments at the Ravenswood, WV and Hawesville, KY primary aluminum smelters, a favorable lower of cost or market inventory adjustment of $24.6 million and an impairment loss of $73.2 million related to the divestiture of the Gramercy Alumina LLC and St. Ann Bauxite Ltd. joint ventures. Sales in the first six months of 2010 were $573.2 million compared with $413.7 million in the same period of 2009. Shipments of primary aluminum for the first six months of 2010 were 289,257 tonnes compared with 311,181 tonnes for the comparable 2009 period. Logan Kruger, President and CEO, commented, "The market trends we have monitored since the beginning of the year have continued largely unchanged.Despite some signs of moderation recently, economic growth in China and other developing regions has continued largely apace, and the physical availability of metal remains constrained in most regions.At the same time, we are closely watching the global financial and capital markets and assessing the risk that recent dislocations could dampen the economic recovery.Within this complex framework, we are managing the company, both existing operations and our growth projects, with reasonable caution. "Century has made good progress during the last several months," continued Mr. Kruger.“The company produced strong cash flow consistent with our expectations.The teams at Hawesville and Grundartangi continue to safely produce good results.The financing and other preparations for our new smelter at Helguvik are proceeding.Final negotiations on amendments to our Helguvik power supply contracts will be a primary factor in determining the timing of the restart of major construction and engineering activity.” Century Aluminum Company owns primary aluminum capacity in the United States and Iceland. Century's corporate offices are located in Monterey, California. - ### - Century Aluminum’s quarterly conference call is scheduled for 5:00 p.m. Eastern time today. To listen to the conference call and to view related presentation materials, go to www.centuryaluminum.com and click on the conference call link on the homepage. Contacts: Mike Dildine (media) 831-642-9364 Shelly Lair (investors) 831-642-9357 Certified Advisors for the First North market of the OMX Nordic Exchange Iceland hf. for Global Depositary Receipts in Iceland: Atli B. Gudmundsson, Senior Manager Corporate Finance, NBI hf. Steingrimur Helgason, Director Corporate Finance, NBI hf. Cautionary Statement This press release and comments made by Century Aluminum management on the quarterly conference call contain "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements about future, not past, events and involve certain risks and uncertainties, any of which could cause our actual results to differ materially from those expressed in our forward-looking statements. Such risks and uncertainties may include, without limitation, declines in aluminum prices or demand or increases in our operating costs; a worsening of global financial and economic conditions; our ability to access the credit and capital markets on acceptable terms, including to finance the completion of our Helguvik, Iceland smelter; additional delays in the completion of the Helguvik, Iceland smelter; our ability to successfully conclude our labor negotiations at our Hawesville, KY smelter; our ability to successfully manage and/or improve performance at each of our operating smelters; and our ability to successfully conclude negotiations on amendments to the power contracts for the Helguvik, Iceland smelter. More information about these risks, uncertainties and assumptions can be found in the risk factors and forward-looking statements cautionary language contained in our Annual Report on Form 10-K and in other filings made with the Securities and Exchange Commission. We do not undertake, and specifically disclaim, any obligation to revise any forward-looking statements to reflect the occurrence of future events or circumstances. Century Aluminum Company Consolidated Statements of Operations (In Thousands, Except Per Share Amounts) (Unaudited) Three months ended June 30, Six Months ended June 30, NET SALES: Third-party customers $ Related parties COST OF GOODS SOLD GROSS PROFIT (LOSS) ) ) OTHER OPERATING EXPENSES – Net SELLING, GENERAL AND ADMINISTRATIVE EXPENSES OPERATING INCOME (LOSS) ) ) INTEREST EXPENSE – THIRD PARTY – Net ) INTEREST INCOME – RELATED PARTY NET GAIN (LOSS) ON FORWARD CONTRACTS ) ) OTHER INCOME – Net INCOME (LOSS) BEFORE INCOME TAXES AND EQUITY IN EARNINGS (LOSSES) OF JOINT VENTURES ) ) INCOME TAX (EXPENSE) BENEFIT ) ) ) INCOME (LOSS) BEFORE EQUITY IN EARNINGS (LOSSES) OF JOINT VENTURES ) ) EQUITY IN EARNINGS (LOSSES) OF JOINT VENTURES ) ) NET INCOME (LOSS) $ $ ) $ $ ) EARNINGS (LOSS) PER COMMON SHARE Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted Percentage of Net Income (Loss) Allocated to Common Shareholders % Century Aluminum Company Consolidated Balance Sheets (Dollars in Thousands) (Unaudited) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable – net Due from affiliates Inventories Prepaid and other current assets Total current assets Property, plant and equipment – net Due from affiliates – less current portion Other assets Total $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable, trade $ $ Due to affiliates Accrued and other current liabilities Accrued employee benefits costs - current portion Convertible senior notes Industrial revenue bonds Total current liabilities Senior notes payable Accrued pension benefits costs - less current portion Accrued postretirement benefits costs - less current portion Other liabilities Deferred taxes Total noncurrent liabilities Shareholders’ Equity: Series A Preferred stock (one cent par value, 5,000,000 shares authorized; 82,661 and 83,452 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively) 1 1 Common stock (one cent par value, 195,000,000 shares authorized; 92,734,496 and 92,530,068 shares issued andoutstanding at June 30, 2010 and December 31, 2009, respectively) Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders’ equity Total $ $ Century Aluminum Company Consolidated Statements of Cash Flows (Dollars in Thousands) (Unaudited) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss)to net cash provided by operating activities: Unrealized net (gain) loss on forward contracts ) Realized benefit of contractual receivable - Accrued other plant curtailment costs – net ) Debt discount amortization Depreciation and amortization Lower of cost or market inventory adjustment ) Deferred income taxes Pension and other postretirement benefits Stock-based compensation Non-cash loss from disposition of equity investments - Undistributed earnings of joint ventures ) ) Change in operating assets and liabilities: Accounts receivable - net Sale of short-term trading securities - Due from affiliates ) Inventories ) Prepaid and other current assets Accounts payable, trade ) ) Due to affiliates ) Accrued and other current liabilities ) ) Other - net ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Nordural expansion ) ) Investments in and advances to joint ventures ) ) Restricted and other cash deposits ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCIING ACTIVITIES: Repayment under revolving credit facility - ) Issuance of common stock - net 23 Net cash provided by financing activities 23 NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS, END OF THE PERIOD $ $ Century Aluminum Company Selected Operating Data (Unaudited) SHIPMENTS - PRIMARY ALUMINUM Direct (1) Toll Metric Tons Pounds $/Pound Metric Tons Pounds Revenue 2nd Quarter $$ 1st Quarter $$ 2nd Quarter $$ 72,136 1st Quarter $$ 71,048 Does not include Toll shipments from Nordural Grundartangi
